Citation Nr: 0626211	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran served on active duty for four years and two 
months, to include the periods from June 1957 to September 
1957, and from December 1957 to December 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for tinnitus. 


FINDING OF FACT

The veteran does not have tinnitus that was present in 
service or is otherwise related to such service.


CONCLUSION OF LAW

The veteran does not have tinnitus as the result of disease 
or injury that was incurred during his active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
tinnitus.  He asserts that his tinnitus began during ten days 
of hospitalization for influenza.  He has asserted that this 
was in August 1957, during service with the Navy.  It has 
also been asserted that his tinnitus was noted in February 
1958 during service at Warren Air Force Base.  See notice of 
disagreement, received in January 2004, and associated cover 
page; veteran's letter, received in December 2004.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

The Board initially notes that it appears that some of the 
veteran's service medical records are not available and may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  The veteran's available 
service medical records do not show treatment for complaints 
of, or a diagnosis of, tinnitus.  A June 1957 examination 
report notes that his ears and drums were clinically 
evaluated as normal.  An August 1957 report shows treatment 
for about five days for influenza.  This report does not note 
tinnitus.  A separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA 
treatment reports, dated in 2002.  This evidence shows that 
the veteran has a medical history that includes status post 
CVA (cerebrovascular accident) with mild organic brain 
syndrome, status post myocardial infarction, coronary artery 
disease, and bilateral hearing loss.  A March 2002 VA 
progress note shows that the veteran complained of 
experiencing tinnitus in the past few days, and that he was 
advised to stop a particular medication to see if his 
tinnitus resolved.  An August 2002 VA progress note shows 
complaints of tinnitus "all the time."  A September 2002 VA 
audiology consultation report notes complaints of tinnitus 
for one year, left greater than right.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for tinnitus.  
Even assuming the notations of tinnitus in the post-service 
medical evidence are sufficient to establish a diagnosis of 
tinnitus, the first medical evidence of tinnitus is dated in 
2002.  This evidence comes approximately 40 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a nexus between 
the veteran's tinnitus and his service.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.  

The Board has considered the written testimony of the 
appellant.  The Board points out that, although a lay person 
is competent to testify as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the appellant's claim for service connection 
must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in October 2002 and February 2005, 
the RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letters also informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claim.  Although the VCAA notification letters did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
He has had ample opportunity to respond and supplement the 
record.

The October 2002 VCAA letter was mailed to the appellant 
prior to the RO's adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  VA was not required, 
therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
as previously noted, the veteran's complete service medical 
records are not available and may have been destroyed in the 
1973 fire at the NPRC.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  In September 
2003, after several attempts, the RO determined that there 
was no likelihood of receiving the veteran's service medical 
records from his (second) period of service, with the Air 
Force.  The veteran was informed of this on several 
occasions, to include in an October 2004 supplemental 
statement of the case.  However, in October 2004, after 
another request to the NPRC, the RO was able to obtain 
service medical records from the veteran's first period of 
service, with the Navy.  The February 2005 VCAA letter also 
requested the veteran to provide any evidence, or other 
information which may be helpful to his claim, and it 
provided the veteran with a list of the types of evidence 
which may be submitted in support of his claim, to include 
"buddy" certificates or affidavits.  Therefore, the Board 
finds that the RO has satisfied its duty to assist under 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
The RO requested and obtained the veteran's available service 
medical records, and has obtained VA medical records.  
Although the veteran has not been afforded an examination for 
the disability in issue, and an etiological opinion has not 
been obtained, the Board finds that the evidence, discussed 
supra, warrants the conclusion that a remand for an 
examination and an etiological opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, he is not shown 
to have received treatment for, or a diagnosis of, the 
claimed condition during service, the claimed condition is 
first shown more than 40 years after separation from service, 
and the claims file does not currently contain objective 
evidence showing that the claimed condition is related to his 
service.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for tinnitus is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


